t c memo united_states tax_court mary c mccauley petitioner v commissioner of internal revenue respondent docket no filed date dolores c pino for petitioner robert m romashko for respondent memorandum findings_of_fact and opinion morrison judge the petitioner mary c mccauley was involved in an administrative dispute with the irs regarding her income-tax liability after she resolved the dispute through a compromise_agreement she requested that the irs reimburse her for the costs that she contended she incurred during the dispute the irs office of appeals denied her request mccauley now petitions for review of this denial we have jurisdiction under sec_7430 see also sec_301_7430-2 proced admin regs we hold that mccauley is not entitled to recover any costs because she was not the prevailing_party in her dispute findings_of_fact some of the facts in this case have been stipulated we incorporate those facts in the court’s findings_of_fact mccauley was a resident of illinois when she filed her petition in mccauley received dollar_figure in settlement of an employment- discrimination lawsuit against a former employer in that lawsuit she was represented by attorney dolores pino she paid pino dollar_figure in for handling the lawsuit besides the settlement proceeds mccauley received dollar_figure in wages and dollar_figure in taxable social_security_benefits during assisted by pino mccauley filed her federal income-tax return for the tax_year the return reported a tax_liability of dollar_figure the taxable_income upon which this tax_liability was based reflected the following calculations unless otherwise indicated all section references are to the internal_revenue_code_of_1986 in effect at all relevant times taxable_income did not include the dollar_figure in wages the dollar_figure was reported as wages on one part of the return however it was omitted from the computations of taxable_income taxable_income included the dollar_figure in taxable social_security_benefits taxable_income included the dollar_figure of settlement proceeds taxable_income was reduced by dollar_figure for the amount mccauley paid pino for handling the employment-discrimination lawsuit however the dollar_figure appeared on the return in such a way that it was not apparent that it corresponded to a payment for attorney’s fees or that it corresponded to any payment at all in date the irs sent mccauley a notice cp11 in which it recalculated mccauley’s tax_liability as dollar_figure the taxable_income upon which this tax_liability was based reflected the following calculations a cp11 is a notice the irs uses to inform a taxpayer of an amount due as a result of mathematical or clerical errors on a return taxable_income included the dollar_figure in wages taxable_income included the dollar_figure in taxable social_security_benefits taxable_income included the dollar_figure of settlement proceeds taxable_income was not reduced by dollar_figure on date the irs assessed the dollar_figure tax_liability reflected on the notice cp11 mccauley disputed the assessment with the irs she was represented by pino mccauley took the position that the dollar_figure tax_liability reported on her return was correct and the dollar_figure tax_liability that the irs assessed was wrong the irs took the position that the dollar_figure assessment was correct during her dispute with the irs mccauley had a hearing with the irs office of appeals on date the office of appeals notified mccauley that it had decided that the dollar_figure assessment was correct in date pino spoke with an irs examiner shortly afterwards the irs reached a compromise_agreement with mccauley regarding her income_tax_liability the compromise_agreement was reflected in an amended_return that mccauley submitted on date and by an abatement of tax by the irs on date on the amended_return mccauley calculated her taxable income by including the dollar_figure in wages the amended_return reported tax_liability of dollar_figure the abatement of tax resulted in the abatement of dollar_figure an amount that corresponds to a reduction in mccauley’s taxable_income by the dollar_figure in attorney’s fees after the abatement dollar_figure was left unabated the parties’ positions and their compromise_agreement are illustrated by the following table mccauley’s position taken on her return and later irs position taken in its notice cp11 and its appeals_office decision of date and later dollar_figure compromise_agreement between mccauley and irs reflected in amended_return and abatement of tax dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure dollar_figure income items and corresponding tax due wages taxable social_security_benefits settlement attorney’s fees tax on date mccauley mailed the irs a request for reimbursement of the costs she allegedly incurred during her dispute after receiving no response from the irs for over six months mccauley filed a petition with this court opinion under sec_7430 a taxpayer who has prevailed in an administrative_proceeding with the irs may be entitled to the reasonable_administrative_costs incurred in connection with the proceeding to be awarded administrative costs the taxpayer must prove that she was the prevailing_party in the administrative_proceeding sec_7430 c tax ct r pract proc e the prevailing_party is the party who has substantially prevailed with respect to the amount in controversy or has substantially prevailed with respect to the most significant issue or set of issues presented sec_7430 and who meets other requirements the amount in controversy shall include the amount in issue as of the administrative_proceeding date sec_301_7430-5 proced admin regs the administrative_proceeding date is defined as the earlier of the date of the notice_of_deficiency or the date the taxpayer received the notice of the decision of the irs office of appeals sec_301_7430-3 proced admin regs the irs did not issue a notice_of_deficiency to mccauley its office of appeals issued a notice of its decision on date therefore the administrative_proceeding date is the date that mccauley received this notice presumably sometime shortly after its issuance on date in her dispute with the irs mccauley took the position that her tax_liability was dollar_figure she maintained this position from the time she filed her return in until the parties reached the compromise_agreement around date the irs took the position that mccauley’s tax_liability was dollar_figure it maintained this position from the time it issued the cp11 in date until the parties reached a compromise_agreement around date the difference between the two party’s positions--dollar_figure--is the amount in issue or the amount in controversy of the dollar_figure amount in controversy mccauley prevailed as to dollar_figure ie the irs’s dollar_figure position minus the dollar_figure reflected in the compromise_agreement thus of the dollar_figure in controversy mccauley prevailed as to only ie dollar_figure dollar_figure on the basis of that percentage we hold that mccauley did not substantially prevail with respect to the amount in controversy see 102_tc_715 taxpayers who had prevailed with respect to about of the amount in controversy were not prevailing parties see also andrews v commissioner tcmemo_1985_559 50_tcm_1404 taxpayers who prevailed with respect to about of the amount in controversy were not prevailing parties we also hold that mccauley did not substantially prevail with respect to the most significant issue presented the two issues presented in her dispute with the irs were whether her taxable_income should be reduced by dollar_figure for the attorney’s fees for her employment-discrimination lawsuit and whether her taxable_income should include dollar_figure in wages we hold that the attorney’s- fee issue was not the most significant issue in dollar amount the attorney’s-fee issue was worth less than the wage issue the attorney’s-fee issue did not affect mccauley’s other tax years see sec_301_7430-5 proced admin regs an issue or set of issues constitutes the most significant issue or set of issues presented if despite involving a lesser dollar amount in the proceeding than the other issue or issues it objectively represents the most significant issue or set of issues for the taxpayer or the internal_revenue_service this may occur because of the effect of the issue or set of issues on other transactions or other taxable years of the taxpayer or related parties the attorney’s-fee issue was not a threshold or primary issue relative to the wage issue the two issues were unrelated cf 804_f2d_297 5th cir in a wrongful-disclosure lawsuit against the irs the most significant issue was whether the irs was liable for damages not the amount of damages although mccauley prevailed on the attorney’s-fee issue this was not the most significant issue presented in summary mccauley did not substantially prevail therefore she was not the prevailing_party therefore she is not entitled to an award of any administrative costs she may have incurred in reaching our holdings we have considered all arguments made by the parties and to the extent that we have not discussed them we find that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
